Case 2:19-bk-21521-NB   Doc 78 Filed 10/22/19 Entered 10/22/19 12:13:04   Desc
                         Main Document    Page 1 of 5
Case 2:19-bk-21521-NB   Doc 78 Filed 10/22/19 Entered 10/22/19 12:13:04   Desc
                         Main Document    Page 2 of 5
Case 2:19-bk-21521-NB   Doc 78 Filed 10/22/19 Entered 10/22/19 12:13:04   Desc
                         Main Document    Page 3 of 5
Case 2:19-bk-21521-NB   Doc 78 Filed 10/22/19 Entered 10/22/19 12:13:04   Desc
                         Main Document    Page 4 of 5
Case 2:19-bk-21521-NB   Doc 78 Filed 10/22/19 Entered 10/22/19 12:13:04   Desc
                         Main Document    Page 5 of 5
